On June 9, 1994, it was the sentence and judgment of this court as follows: 1. For the offense of Sexual Intercourse Without Consent, a Felony, the defendant shall serve a period of twenty (20) years at the Montana State Prison in Deer Lodge, Montana. 2. The defendant does represent a substantial danger to other persons or society and declares that the defendant is a dangerous offender for the purposes of parole eligibility, pursuant to Section 46-18-404(l)(b), MCA. 3. The defendant is not eligible for release from the Montana State Prison until he successfully completes the prison’s sexual offender treatment program. 4. The court will suspend five years of the sentence, upon conditions as stated in the June 9, 1994 judgment.
On November 15,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Lance McKenzie, legel intern of the Montana Defender Project. The state was represented by Marty Lambert, Chief Deputy County Attorney of Gallatin County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 15th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Lance McKenzie, legal intern of the Montana Defender Project, for representing Richard Lee Graves in this matter and also Marty Lambert, Chief Deputy County Attorney of Gallatin County, for representing the State.